Citation Nr: 1612909	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  11-23 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date prior to September 17, 2010, for the assignment of a 50 percent rating for bilateral pes planus with plantar fasciitis and posterior tibial tendonitis (hereinafter bilateral foot condition).

2.  Entitlement to service connection for sleep apnea as secondary to the service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to August 2002.

This matter comes to the Board of Veterans' Appeals  (Board) from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which increased the Veteran's rating for his bilateral foot condition from 30 percent to 50 percent, effective November 9, 2011.  The Veteran appealed only the effective date of the increase and did not voice disagreement with the 50 percent disability rating.  The RO in Milwaukee, Wisconsin now has jurisdiction over the claim.

In an August 2014 decision, the Board granted the Veteran an earlier effective date of September 17, 2010 for the award of a 50 percent rating for his bilateral foot condition.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) asserting that he was entitled to an even earlier effective date for the award of a 50 percent rating.  In October 2015, the Court issued an order which granted a joint motion of the parties, dated that same month, for remand and to vacate the Board's August 2014 decision to the extent it denied an effective date prior to September 17, 2010 for the award of a 50 percent rating.  Copies of the motion and the Court's Order have been incorporated into the claims folder.

In a September 2012 letter the Veteran withdrew his request for a hearing before the Board.

The issue of entitlement to service connection for sleep apnea as secondary to service connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The date entitlement arose for a 50 percent rating for a bilateral foot condition is later in time than the date of the Veteran's April 18, 2006 claim for benefits.
 
2.  Since May 7, 2008, but not before, the Veteran's bilateral foot condition has more nearly approximated the criteria for a 50 percent rating.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an effective date of May 7, 2008, but no earlier, for the assignment of a 50 percent disability rating for a bilateral foot condition have been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The appeal for an earlier effective date arises from the Veteran's disagreement with the effective date assigned after the award of an increased rating.  The United States Court of Appeals for Veterans Claims has held, and VA's General Counsel  has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nonetheless, in September 2006, after the Veteran filed a statement construed as a claim to reopen a claim for service connection and prior to the original denial of service connection in January 2007, the RO provided the Veteran with a notice letter that included details pertinent to assignment of an effective date.

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran shall not be prejudiced by a decision on the claim at this time.

The general rule with regard to an award of increased compensation is that the effective date for such an award will be the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to this rule applies where the evidence demonstrates that a factually ascertainable increase in disability occurred during the one-year period preceding the date of receipt of the claim for increased compensation.  Otherwise, the effective date remains the date the claim is received.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Here, the Veteran sought to reopen his claim for service connection for a foot condition in a statement dated April 18, 2006.  After additional development, the claim was granted in 2010, establishing service connection effective April 18, 2006.  The Veteran filed a notice of disagreement with the assigned 10 percent initial rating.  In September 2011, the RO increased the rating from 10 percent to 30 percent, effective April 18, 2006.  The Veteran expressed disagreement with the rating and argued he was entitled to 50 percent.  In January 2012, the RO increased the rating from 30 percent to 50 percent with an effective date of November 9, 2011.  Thereafter, the Veteran agreed with the 50 percent rating, but appealed the effective date of the award of a 50 percent rating.  As noted above, the Board subsequently granted the Veteran an earlier effective date of September 17, 2010.    

The Board notes that in this case, an effective date for a rating cannot be prior to April 18, 2006.  This is because the Veteran was not service connected for a bilateral foot condition prior to that date.  Thus, the Board will review all lay and medical evidence of record to determine whether the Veteran was entitled to a 50 percent rating at any time between April 18, 2006 and September 17, 2010.

A private treatment record dated in May 2006 noted bilateral heel pain and the Veteran was prescribed heel cups and encouraged to find shoes with good cushioning and to avoid prolonged standing without movement.  Tenderness was noted in the calcaneus (heel) bone in both feet.  No swelling was noted.  Other parts of the feet were specifically noted to be "non-tender."  The examiner diagnosed fat pad syndrome. 

A private treatment record dated in January 2007 indicated pain upon palpation of the medial tubercle of the calcaneus.  Diagnosis was bilateral plantar fasciitis, rule out calcaneal spurs.  A VA treatment record dated in August 2007 indicated continuing heel pain and it was indicated he was recently given orthotics for which he needed to purchase new shoes.  In November 2007, it was indicated the orthotics were helping reduce the Veteran's pain and he could not go long without wearing them. 

In an August 2008 letter, the Veteran's VA treating podiatrist submitted a statement indicating that he saw the Veteran on August 7, 2008.  At that time, the Veteran reported that he started having problems three months previously.  The Veteran stated that from that time the orthotics did not feel like they were supporting his feet and he was having "extreme pain in his heels and ankles."  On examination, the podiatrist noted there was "flat foot on weight bearing with pain on palpation to the posterior tibial tendon at its insertion on the navicular bone and pain on palpation to the plantar medial tubercle of the calcaneus bilaterally." 

In March 2009, the Veteran indicated his orthotics were "too hard."  Sensation was noted to be normal.  Pain on palpation was noted to the posterior tibial tendon bilaterally at insertion at the navicular bone and to plantar medial tubercle calcaneus.  Pain with inversion with resistance was noted.  No swelling was present. Pronation was not noted.  Bilateral stage II posterior tibial tendonitis, flatfoot, gastrocnemius equinus and plantar fasciitis were assessed.

A May 2009 VA general examination notes that the Veteran reported no new issues.  He stated that the pain on the bottom of his feet was the most debilitating.  He said that when on his feet for more than five minutes it worsened.  

On VA examination in June 2009, the Veteran indicated that he had pain in both of his heels of a "shooting character."  He also indicated experiencing numbness of both feet identified as Tinel's sign bilaterally.  Examination of the feet did not reveal swelling, redness or warmth.  Sensation was normal bilaterally.  Strength was normal, but there was pain with inversion with resistance.  Flat feet were noted with equinus.  The examiner's conclusions were bilateral plantar fasciitis, bilateral flat feet, bilateral gastric equinus and bilateral posterior tibilis tendon dysfunction.  The examiner concluded that the medical examination was not sufficient to confirm the presence of bilateral heel spurs.  

In a September 2009 letter, the Veteran's VA treating physician stated that the Veteran was treated with custom orthotics that minimally helped his pain.  The VA physician thought that the Veteran had heel pain, plantar fasciitis and posterior tibial tenonitis that have caused his bilateral pes planus and pronation foot condition. 

In November 2009, the Veteran's VA treating podiatrist submitted an additional statement.  She indicated that on weight bearing the Veteran had a "compensatory pronation" which resulted in stage II posterior tibial tendonitis.  X-ray studies revealed pronation.  The examiner opined that "[b]y not controlling the pronation with a custom support while in the service resulted in posterior tibial tendonitis and plantar fasciitis."

On VA examination in September 2010 the examiner indicated that over the last 6 months the Veteran had been trying different types of orthotics because extreme pain would return after about 2 months of using the prescribed shoes.  It was indicated that his feet would swell up toward the end of the day at work and during the summer months when it is hot.  It was noted that the Veteran had to buy a new pair of shoes at least two or three times a year.  The examiner indicated that the clinical course in the last 12 months had been the same.  The Veteran's gait was noted to be abnormal and that he took small steps.  He had "slight equinus" making it appear painful when he walked.  Abnormal weight bearing was described; however, callosities were not noted.  Dorsal pedal nonpitting edema was noted.  Tenderness was noted throughout whole plantar region and there was tibial tendon tenderness at the insertion of the navicular bone.  It was indicated that there was increased wear on the "outer aspects of both shoes."  Pain on manipulation with dorsiflexion was noted.  The Achilles tendons were noted to be normal bilaterally.

In November 2011, the Veteran provided an independent opinion from Dr. B., a neuro-radiologist.  It was indicated the Veteran asked him to provide a medical opinion as to whether his orthopedic shoes had medically improved his symptoms.  Dr. B. indicated that he reviewed the claims file and met personally with the Veteran.  He stated that the Veteran had not received any benefit from his orthopedic appliances as he reported constant pain and could not walk more than one block.  Dr. B. noted an abnormal gait which was unstable.  The doctor suggested the Veteran would benefit from use of a cane.  Dr. B. noted pain across the bottom of the feet along the plantar aponeurosis with palpation, extreme tenderness upon palpation of the plantar surface of both feet, pronounced/marked pronation, marked inward displacement and severe spasm of the tendo achillis on manipulation of both feet, along with limited plantar flexion and dorsiflexion.

The Veteran's service-connected foot condition is evaluated under Diagnostic Code (DC) 5276.  DC 5276 provides a 10 percent rating for moderate flatfoot (unilateral or bilateral), with weight-bearing line over or medial to great toe, inward bowing of the tendo achilles, pain on manipulation and use of the feet.  A 20 percent rating unilaterally or 30 percent rating bilaterally can be assigned for severe flatfoot with symptoms such as objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  A 30 percent rating unilaterally or a 50 percent rating bilaterally can be assigned for pronounced flatfoot with symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation and lack of improvement by orthopedic shoes or appliances.

In its now vacated August 2014 decision, the Board granted the Veteran an earlier effective date of September 17, 2010 for the award of a 50 percent rating based on the VA examination on that date.  It was noted that this examination revealed tenderness throughout the plantar regions of both feet and a demonstrated lack of improvement by orthopedic shoes or appliances.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran had symptoms of such severity as to be equivalent of the criteria for a 50 percent rating since May 7, 2008.  When examined on August 7, 2008 the Veteran reported that for three months his orthotics had not been helping him.  He also complained of extreme pain in the heels, and he had pain on palpation of other areas of the feet.  The Board finds that these symptoms more nearly approximate the requirement of a 50 percent rating under DC 5276 as the symptoms of extreme pain and lack of improvement with use of orthopedic appliances are equivalent to some of the criteria for a 50 percent rating pursuant to DC 5276.  The Board further notes that additional medical evidence subsequent to May 7, 2008 and prior to September 17, 2010 reflects that the Veteran had bilateral foot symptoms that are equivalent to the criteria for a 50 percent rating.  This is shown in a May 2009 VA treatment note that indicates that the pain on the bottom of the Veteran's feet was debilitating.  This is also reflected by a September 2009 statement from the Veteran's treating physician who stated that the Veteran's treatment with custom orthotics only minimally helped the Veteran's pain.  

Based on the indication that an August 7, 2008 VA examination of the Veteran's feet more nearly met the criteria for a 50 percent rating, and based on the Veteran's statement at that time indicating that the symptoms had reached such severity three months previously, the Board finds that the criteria for a 50 percent rating were met three months prior to the August 7, 2008 VA examination, that is on May 7, 2008.  

The Board also finds that prior to May 7, 2008, the Veteran's disability picture more closely approximated a 30 percent disability rating.  See 38 C.F.R. § 4.7 (2015).  The Board acknowledges the Veteran's assertions that he should be provided a 50 percent rating for his bilateral foot disability all the way back to April 18, 2006.  Furthermore, in November 2012 the Veteran asserted that the November 2011 private physician, Dr. B., indicated in his report that the Veteran's bilateral foot symptoms have met the 50 percent level ever since April 18, 2006.  However, the Board notes that the November 2011 Dr. B. statement does not specifically contain such an opinion.  Even if Dr. B, had proffered such an opinion, the Board finds that the contemporary medical records dated prior to May 7, 2008, which reflect actual observation of the Veteran's feet, to be of the most probative value regarding the severity of the Veteran's bilateral foot symptoms at that time.  A review of the medical evidence prior to May 7, 2008 shows that the Veteran did not meet the criteria for a 50 percent rating.  A May 2006 treatment record described the Veteran as having bilateral heel pain and that he should avoid prolonged standing without movement.  A November 2007 VA treatment record indicates that orthotics helped reduce the Veteran's pain.  Prior to May 7, 2008, the contemporary medical evidence shows that the Veteran did not have symptoms equivalent to pronounced flatfoot with symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation or lack of improvement by orthopedic shoes or appliances.

In reaching this determination, the Board has considered the Veteran's assertions regarding the severity of his bilateral foot condition during the entire appeal period.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  However, his reports are outweighed by the medical reports provided by medical professionals who evaluated his disability in the course of providing him medical treatment.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has applied the benefit-of-the-doubt doctrine in granting an effective date of May 7, 2008 for the assignment of a 50 percent rating.  As the preponderance of the evidence is against an even earlier effective date, the benefit-of-the-doubt doctrine is not applicable to that aspect of the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date of May 7, 2008, but no earlier, for the assignment of a 50 percent rating for bilateral pes planus with plantar fasciitis and posterior tibial tendonitis is granted, subject to the provisions governing the award of monetary benefits.




REMAND

A June 2013 rating decision denied service connection for sleep apnea as secondary to major depressive disorder.  In October 2013 the Veteran submitted a timely notice of disagreement with the denial of his claim for service connection for sleep apnea.  The AOJ has not issued a statement of the case regarding this claim.  The Board notes that the current lack of a statement of the case is a procedural defect requiring remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the claim for to service connection for sleep apnea as secondary to the service-connected major depressive disorder must be remanded for issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case that addresses the issue of entitlement to service connection for sleep apnea as secondary to the service-connected major depressive disorder.  The Veteran and his representative should be provided notice of the Veteran's right to file a substantive appeal.  This claim should be returned to the Board only if the Veteran perfects his appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


